Citation Nr: 1435953	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-25 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The decedent died in October 1990.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and are duplicative of the evidence in the paper claims file.


FINDINGS OF FACT

1.  The decedent died in October 1990, prior to the enactment of the legislation providing for the Filipino Veterans Equity Compensation Fund.

2.  The appellant, as the surviving daughter of the decedent, is not eligible to receive the one-time payment from the Filipino Veterans Equity Compensation Fund.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act of 2009 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

The appellant claims that she is entitled to her father's payment from the Filipino Veterans Equity Compensation Fund.  Her father died in October 1990 and his spouse died in April 1994.

The particular benefit claimed in this case originated on February 17, 2009, with the American Recovery and Reinvestment Act.  Pub. L. No. 111-5, 123 Stat. 115 (2009).  That legislation, in part, established the Filipino Veterans Equity Compensation Fund, which is charged with providing one-time payments to eligible persons.  Pub. L. No. 111-5, § 1002, 123 Stat. 115 (2009).

An eligible person is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order dated July 26, 1941.  That includes any person who served in military units such as the organized guerrilla forces, under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; and any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538). Additionally, the person must have been discharged or released from that service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

Section 1002(c)(2) of the American Recovery and Reinvestment Act provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made, the payment under shall be made instead to the surviving spouse, if any, of the eligible person.  The legislation does not provide for payments to surviving children.  A surviving child of an eligible person is not identified as an eligible person to receive the payment.  American Recovery and Reinvestment Act of 2009 § 1002, Public Law No. 111-5 (enacted February 17, 2009).

In light of the above, the appellant cannot collect benefits as her father's surviving beneficiary as a matter of law because the pertinent legislation does not allow for payment of the one-time benefit from the Filipino Veterans Equity Compensation Fund to surviving children of eligible persons.  The Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of these benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the United States Court of Appeals for Veterans Claims pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

Where, as here, the law and not the evidence is dispositive, the appellant's claim for  a one-time payment from the Filipino Veterans Equity Compensation Fund must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


